 

Exhibit 10.1

 



AMENDMENT NO. 7
TO

SEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP

 

July 15, 2020

 

This Amendment No. 7 to the Seventh Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of July 15, 2020, by Ashford OP General Partner LLC, a Delaware limited
liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted in Section 11.1(b) of Seventh
Amended and Restated Agreement of Limited Partnership of Ashford Hospitality
Limited Partnership, dated April 14, 2016, as amended by Amendment No. l thereto
dated as of July 13, 2016, Amendment No. 2 thereto dated October 18, 2016,
Amendment No. 3 thereto dated as of August 25, 2017, Amendment No. 4 thereto
dated as of November 17, 2017, Amendment No. 5 thereto dated as of December 13,
2017 and Amendment No. 6 thereto dated as of February 26, 2019 (the “Partnership
Agreement”), for the purpose of changing and reclassifying Partnership Units.
Capitalized terms used and not defined herein shall have the meanings set forth
in the Partnership Agreement.

 

WHEREAS, the Board of Directors (the “Board”) of Ashford Hospitality Trust, Inc.
(the “Corporation”) and a duly authorized committee thereof adopted resolutions
on June 16, 2020 and June 16, 2020 (i) changing and reclassifying each of the
shares of Common Stock (par value $0.01 per share) of the Corporation, which is
issued and outstanding at the close of business on the effective date of this
amendment, into one-tenth of a share of Common Stock (par value $0.01 per share)
and (ii) transferring from the common stock account to the additional paid-in
capital account $0.01 with respect to each share which will no longer remain
outstanding after this change and reclassification, such change,
reclassification and combination to be made as a 1-for-10 (the “Split Ratio”)
reverse stock split, and that no fractional shares of Common Stock will be or
remain issued to any stockholder who, after giving effect to such reverse stock
split, would otherwise have owned any fraction of a share of Common Stock and,
if such reverse stock split would result in a fractional number of shares of
Common Stock, such fractional share shall be rounded down to the nearest full
share and the Company shall pay the holder otherwise entitled to such fraction a
sum in cash in an amount equal to the relevant percentage of the amount received
per share upon the sale in one or more open market transactions of the aggregate
of all such fractional shares (the “Reverse Stock Split”);

 

WHEREAS, Section 11.1(b) of the Partnership Agreement permits the General
Partner to amend the Partnership Agreement without the approval of any other
Partner if such amendment is to amend and restate Exhibit A thereto;

 

WHEREAS, the General Partner has determined that, in connection with the Reverse
Stock Split, it is necessary and desirable to amend the Partnership Agreement to
change and reclassify the issued and outstanding Partnership Units consistent
with the Split Ratio (the “Reverse Unit Split”); and

 



 



 

 

WHEREAS, the General Partner desires to so amend the Partnership Agreement as of
the date first set forth above.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement as
follows:

 

1.          The Partnership Agreement is hereby amended to replace Exhibit A
thereto with a revised Exhibit A to reflect the Reverse Unit Split.

 

2.          Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

3.          This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

4.          If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

(The remainder of this page intentionally left blank.)

 





2



 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:       Ashford OP General Partner LLC,   a Delaware limited
liability company, as General Partner of Ashford Hospitality Limited Partnership
      By: /s/ Robert G. Haiman   Name:  Robert G. Haiman   Title: Executive Vice
President,
General Counsel and Secretary

 

Amendment No. 7 to Seventh Amended and Restated LP Agreement of Ashford
Hospitality Limited Partnership

 





 





 

Ashford Hospitality Trust

Exhibit A

As of June 30, 2020 - Post-split

 

    % of Total Shares +     Shares/Units Units Treasury stock         Total
Common Shares 10,475,200 83.60% 1,707,914         Total Common Units 1,651,799
13.18%           Total LTIPs 272,959 2.18%           Total Performance LTIPs
129,656 1.03%           Total Units (All Types) 2,054,413 16.40%           Total
Shares + Units 12,529,613 100.00%  

 



Preferred Series   Shares     Series D   2,389,393     Series F   4,800,000    
Series G   6,200,000     Series H   3,800,000     Series I   5,400,000          
    Total Preferred   22,589,393    

 



 





